Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
1.	This action is in response to the amendment filed on 24 September 2021.
Claims 21-40 are presently pending for examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/24/2021 has being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of U.S. Patent No. 10769098. Although the both sets of claims are directed to the same invention of accessing host memory through non-volatile memory over fabric bridging with direct target access. It is would have obvious to amend the claims in the patent so as to seek broader protection with instant claims.
Below is an example of the similarities between the sets of claims:
            
     Instant Application 17/013080 
Patent No. 10769098
21. A method for accessing a host memory through non-volatile memory over fabric bridging with direct target access, the method comprising: receiving, at a memory controller of a target storage device, over a network connection, a first network packet compliant with a first non-volatile memory interface protocol; retrieving, by the memory controller, from the first network packet, a first memory access command compliant with a second non-volatile memory interface protocol, that was encapsulated at a remote direct memory access (RDMA) interface in the first network packet, wherein the second non-volatile memory interface protocol is different from the first non- volatile memory interface protocol, and wherein the first memory access command was 
________________________________ 31. A system for accessing a host memory through non-volatile memory over fabric bridging with direct target access, the system comprising: a non-volatile memory; and a memory controller configured to: receive, over a network connection, a first network packet compliant with a first non-volatile memory interface protocol; retrieving, from the first network packet, a first memory access command compliant with a second non- volatile memory interface protocol, that was encapsulated at a remote direct memory access (RDMA) interface in the first network packet, wherein the second non-volatile memory interface protocol is different from the first non-volatile memory interface protocol, and wherein the first memory access command was encapsulated in the first network packet 
without modifying the first memory access command, in a first network packet compliant with a second non-volatile memory interface protocol different from the first non-volatile memory interface protocol; unwrapping, by the memory interface unit, the first network packet to obtain the encapsulated first memory access in a work queue using address bits of the work queue as a pre-determined index of the first memory access command; and sending the first memory access command, as obtained from the first network packet, from the work queue based on the pre-set index to a first target storage device. ________________________________
    11. A system for accessing a host memory through non-volatile memory over fabric bridging with direct target access, the system comprising: a memory interface unit configured to: receive, from a remote direct memory access (RDMA) interface and via a network fabric, a first memory access command that was encapsulated at the RDMA interface, without modifying the first memory access command, in a first network packet compliant with a second non-volatile memory interface protocol different from the first non-volatile memory interface protocol; and unwrap the first network packet to obtain the encapsulated first memory in a work queue using address bits of the work queue as a pre-determined index of the first memory access command; and send the first memory access command, as obtained from the first network packet, from the work queue based on the predetermined index to activate a first target storage device. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al., U. S. Patent Publication No. 2015/0261434 in view of Malwankar et al., US 2016/0127492.


Although Kagan discloses the invention substantially as claimed, it does not explicitly disclose the encapsulation of memory commands.
Malwankar teaches the encapsulation of memory commands (see Malwankar, ¶ [0018] and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Malwankar with that 

Regarding claim 22, Kagan-Malwankar teaches further comprising: generating, at the target storage device, memory transaction data compliant with the second non-volatile memory interface protocol; encapsulating, by the memory controller, the memory transaction data in a second network packet compliant with the first non-volatile memory interface protocol; and sending the second network packet to the RDMA interface over the network connection (see Kagan, ¶ [0036]-[0037] and Malwankar, ¶ [0040]). Same motivation utilized for claim 21 applies equally as well to claim 22.

Regarding claim 23, Kagan-Malwankar teaches further comprising: identifying, at the memory controller, a device from which the first network packet was received; and addressing the second network packet to the identified device (see Kagan, ¶ [0014] and [0038]).

Regarding claim 24, Kagan-Malwankar teaches further comprising: passing the memory transaction data to the memory controller at a size substantially similar to a size of the second network packet without buffering the transaction data (see Kagan, ¶ [0014] and [0017]).

Regarding claim 25, Kagan-Malwankar teaches further comprising: sending the second network packet to the RDMA interface as a notification that a memory transaction is 

Regarding claim 26, Kagan-Malwankar teaches wherein the RDMA interface is activated by: storing the memory transaction data into a response queue designated to the RDMA interface, and wherein the work queue is designated to the target storage device (see Kagan, ¶ [0059]).

Regarding claim 27, Kagan-Malwankar teaches wherein the first memory access command indicates a read operation, the method further comprising: receiving, at the memory controller, memory data compliant with the second non-volatile memory interface protocol; encapsulating, by the memory controller, the memory data in a second network packet compliant with the first non-volatile memory interface protocol; and sending the second network packet to the RDMA interface over the network connection (see Kagan, ¶ [0018], [0036] and Malwankar, ¶ [0018]). Same motivation utilized for claim 21 applies equally as well to claim 27.

Regarding claim 28, Kagan-Malwankar teaches further comprising: identifying, at the memory controller, a device from which the first network packet was received; and addressing the second network packet to the identified device (see Kagan, ¶ [0014] and [0038]).



Regarding claim 30, Kagan-Malwankar teaches further comprising: maintaining the work queue storing the first memory access command and an RDMA response queue storing memory transactions, wherein the work queue is paired with the RDMA response queue (see Kagan, ¶ [0052] and [0055]-[0056]).

Regarding claim 31, Kagan discloses a system for accessing a host memory through non-volatile memory over fabric bridging with direct target access (see Kagan, ¶ [0015]; host memory access including non-volatile memory is taught), the system comprising: a non-volatile memory; and a memory controller (see Kagan, ¶ [0034]) configured to: receive, over a network connection, a first network packet compliant with a first non-volatile memory interface protocol (see Kagan, ¶ [0018] and [0036]; packets are received over the network); retrieving, from the first network packet, a first memory access command compliant with a second non- volatile memory interface protocol, at a remote direct memory access (RDMA) interface in the first network packet, wherein the 
Although Kagan discloses the invention substantially as claimed, it does not explicitly disclose the encapsulation of memory commands.
Malwankar teaches the encapsulation of memory commands (see Malwankar, ¶ [0018] and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Malwankar with that of Kagan in order to efficiently and securely passing messages between storage system and the server.

Regarding claim 32, Kagan-Malwankar teaches wherein the memory controller is further configured to: generate, memory transaction data compliant with the second non-volatile memory interface protocol; encapsulate the memory transaction data in a second network packet compliant with the first non-volatile memory interface protocol; and send the second network packet to the RDMA interface over the network 

Regarding claim 33, Kagan-Malwankar teaches wherein the memory controller is further configured to: identify, at the memory controller, a device from which the first network packet was received; and address the second network packet to the identified device (see Kagan, ¶ [0014] and [0038]).

Regarding claim 34, Kagan-Malwankar teaches wherein the memory transaction data is of a size substantially similar to a size of the second network packet without buffering the transaction data (see Kagan, ¶ [0014] and [0017]). 

Regarding claim 35, Kagan-Malwankar teaches wherein the memory controller is further configured to: send the second network packet to the RDMA interface as a notification that a memory transaction is initiated at the target storage device, wherein the RDMA interface is activated to serve the memory transaction (see Kagan, ¶ [0045]).

Regarding claim 36, Kagan-Malwankar teaches wherein the RDMA interface is activated by: storing the memory transaction data into a response queue designated to the RDMA interface, and wherein the work queue is designated to the target storage device (see Kagan, ¶ [0059]).



Regarding claim 38, Kagan-Malwankar teaches wherein the memory controller is further configured to: identify a device from which the first network packet was received; and address the second network packet to the identified device (see Kagan, ¶ [0014] and [0038]).

Regarding claim 39, Kagan-Malwankar teaches wherein the first memory access command indicates a write command, and wherein the memory controller is further configured to: receive data encapsulated in a second network packet compliant with the first non-volatile memory interface protocol; retrieving, from the second network packet, the encapsulated data compliant with the second non-volatile memory interface protocol; and pass the data at a size of the second network packet to the non-volatile memory (see Kagan, ¶ [0017], [0037] and Malwankar, ¶ [0041]). Same motivation utilized for claim 31 applies equally as well to claim 39.

.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444